EXHIBIT 10.1
 
 
SOUTH GLENROCK AND SOUTH COLE CREEK


PURCHASE AND SALE AGREEMENT
BY AND BETWEEN


NIELSON & ASSOCIATES, INC.
AS SELLER


AND


RANCHER ENERGY CORP.
AS BUYER
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
PAGE

     
1.
SALE AND PURCHASE OF THE ASSETS
1
1.1
Acquired Assets
1
1.2
Assumed Liabilities
2
     
2.
PURCHASE PRICE
3
2.1
Purchase Price
3
2.2
Deposit
3
2.3
Adjustments to the Base Purchase Price
3
2.4
Allocation
4
     
3.
CLOSING
5
3.1
Closing
5
3.2
Delivery by Seller
5
3.3
Delivery by Buyer
5
3.4
Further Cooperation
6
     
4.
ACCOUNTING ADJUSTMENTS
6
4.1
Closing Adjustments
6
4.2
Strapping and Gauging
6
4.3
Taxes
6
4.4
Post-Closing Adjustments
7
4.5
Suspended Funds
8
4.6
Audit Adjustments
8
4.7
Cooperation
8
     
5.
DUE DILIGENCE: TITLE MATTERS
8
5.1
General Access
8
5.2
Defensible Title
9
5.3
Defect Letters
10
5.4
Effect of Title Defect
12
5.5
Possible Upward Adjustment
13
5.6
Preferential Rights and Consents
14
     
6.
ENVIRONMENTAL ASSESSMENT
15
6.1
Physical Condition of the Assets
15
6.2
Inspection and Testing
16
6.3
Notice of Adverse Environmental Conditions
17
6.4
Rights and Remedies for Adverse Environmental Conditions
18
6.5
Remediation by Seller
19
     
7.
REPRESENTATIONS AND WARRANTIES OF SELLER
20
7.1
Seller’s Representations and Warranties
20
7.2
Scope of Representations of Seller
22

 
 
-i-

--------------------------------------------------------------------------------

 
 
8.
REPRESENTATIONS AND WARRANTIES OF BUYER
23
8.1
Buyer’s Representations and Warranties
23
     
9.
CERTAIN AGREEMENTS OF SELLER
24
9.1
Maintenance of Assets
24
9.2
Records
25
     
10.
CERTAIN AGREEMENTS OF BUYER
25
10.1
Plugging Obligation
25
10.2
Plugging Bond
25
10.3
Seller’s Logos
26
10.4
Like-Kind Exchanges
26
     
11.
CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER
26
11.1
No Litigation
26
11.2
Representations and Warranties
26
     
12.
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLER
26
12.1
No Litigation
26
12.2
Representations and Warranties
26
     
13.
TERMINATION
27
13.1
Causes of Termination
27
13.2
Effect of Termination
27
13.3
Seller’s Breach
28
13.4
Termination Pursuant to Section 13.1
28
13.5
Effect of Termination
28
     
14.
INDEMNIFICATION
28
14.1
Indemnification by Seller
28
14.2
Indemnification by Buyer
30
14.3
Physical Inspection
31
14.4
Notification
31
     
15.
MISCELLANEOUS
32
15.1
Casualty Loss
32
15.2
Confidentiality
32
15.3
Notices
33
15.4
Press Releases and Public Announcements
33
15.5
Comnliance with Express Negligence Test
34
15.6
Governing Law
34
15.7
Exhibits
34
15.8
Fees, Expenses, Taxes and Recording
34
15.9
Assignment
35
15.10
Entire Agreement
35
15.11
Severability
35
15.12
Captions
35



 
-ii-

--------------------------------------------------------------------------------

 
 
15.13
Time of the Essence
35
15.14
Counterparts
35



EXHIBITS
 
1.1(A)
Oil and Gas Leases and Land
1.1(B)
Deeded Land
1.1(C)
Other Personal Property
2.4
Allocation
3.2(A)
Form of Assignment and Bill of Sale
3.2(G)
Form of Warranty Deed
7.1(E)
AFE’s
7.1(G)
Pending Litigation
7.1(K)
Material Agreements
7.1(L)
Consents and Preferential Purchase Rights
7.1(M)
Gas Imbalances


 
-iii-

--------------------------------------------------------------------------------

 
 
INDEX OF DEFINED TERMS
 
DEFINED TERM
 
PAGE
 
SECTION
Adverse Environmental Condition
     
6.3
Agreement
 
1
 
Preamble
Allocated Value
     
2.4
Allocated Values
     
2.4
Assets
     
1.1
Assumed Liabilities
     
1.2
Base Purchase Price
     
2.1
Buyer
     
Preamble
Buyer Group
     
14.1
Buyer’s Response
     
5.3(C)(ii)
Casualty
     
15.1(A)
Casualty Loss
     
15.1(B)
Closing
     
3.1
Closing Adjustment Statement
     
4.1
Closing Date
     
3.1
Confidential Information
     
15.2(A)
Deeded Land
     
1.1(B)
Deposit
     
2.2
Easements
     
1.1(A)
Effective Time
     
2.3(A)(iii)
Environmental Consultant
     
6.4(F)
Environmental Defect Deductible
     
6.3
Environmental Defect Notice
     
6.3
Environmental Defect Value
     
6.3
Environmental Laws
     
6.2(C)
Equipment
     
1.1(B)
Exclusion Adjustment
     
5.6(A)
Indemnity Deductible
 
28
 
14.1(D)(iv)
Interest Addition
     
5.5
Land
     
1.1(A)
Leases
     
1.1(A)
Loss
     
14.1(A)
Losses
     
14.1(A)
Net Revenue Interest
     
5.2(A)(i)
NORM
     
6.1(B)
Notice
     
5.3(A)
Oil and Gas
     
1.1(D)
Parties
     
Preamble
Party
     
Preamble
Permits
     
1.1(A)
Permitted Encumbrances
     
5.2(C)
Post-Closing Adjustment Statement
     
4.4(A)

 
 
-iv-

--------------------------------------------------------------------------------

 
 
DEFINED TERM
 
PAGE
 
SECTION
Property Taxes
     
4.3(A)
Purchase Price
     
2.3
Records
     
1.1(F)
Remediate
     
6.4(E)
Remediation
     
6.4(E)
Rights-of-Way
     
1.1(A)
Seller
     
Preamble
Seller’s Group
     
6.2(B)
Seller’s Response
     
5.3(C)(i)
Severance Taxes
     
4.3(C)
Survival Period
     
14.1(D)(i)
Title Consultant
     
5.3(C)(iii)
Title Defect
     
5.3(A)
Title Defect Deductible
     
5.3(A)
Title Defect Value
     
5.4(B)
Value of Interest Addition
     
5.5
Wells
     
1.1(B)
Working Interest
     
5.2(A)(ii)

 
 
-v-

--------------------------------------------------------------------------------

 
 
PURCHASE AND SALE AGREEMENT
 
This Purchase and Sale Agreement (this “Agreement”) is entered into this 1st day
of October, 2006, by and between Nielson & Associates, Inc., a Wyoming
Corporation (“Seller”) and Rancher Energy Corp., a Nevada Corporation, doing
business in Wyoming as Rancher Energy Oil & Gas Corp. (“Buyer”). Buyer and
Seller are collectively referred to herein as the “Parties” and sometimes
individually referred to as a “Party.”
 
RECITALS:
 
A.
Seller desires to sell to Buyer certain oil, gas and mineral properties and
other assets on the terms and conditions set forth in this Agreement.

 
B.
Buyer desires to purchase from Seller such oil, gas and mineral properties and
other assets on the terms and conditions set forth in this Agreement.

 
WITNESSETH:
 
In consideration of the mutual agreements contained in this Agreement, Buyer and
Seller agree as follows:
 
 
1.    SALE AND PURCHASE OF THE ASSETS
 
1.1    Acquired Assets. Subject to the terms and conditions of this Agreement,
Seller agrees to sell, convey and deliver to Buyer and Buyer agrees to purchase,
acquire and assume from Seller the following (collectively, the “Assets”):
 
(A)    All of Seller’s right, title, interest and obligations in, to and under
the oil and gas leases described in Exhibit 1.1(A) attached hereto (the
“Leases”), covering the land described in Exhibit 1.1(A) (the “Land”), whether
or not such interests or land are accurately or completely described on Exhibit
1.1(A), together with all the property and rights incident thereto, including
without limitation Seller’s rights and obligations in, to and under all
operating agreements; pooling, communitization and unitization agreements;
farmout agreements; joint venture agreements; product purchase and sale
contracts; transportation, processing, treatment or gathering agreements;
leases; permits (the “Permits”); rights-of-way (the “Rights-of-Way”), including
but not limited to the rights-of-way described in Exhibit 1.1(A); surface use
agreements; surface leases; easements (the “Easements”), including but not
limited to the easements described in Exhibit 1.1(A); licenses; options;
declarations; orders; contracts; and instruments in any way relating to the
Leases;
 
(B)    All of Seller’s right, title and interest in and to the wells (“Wells”)
situated on or used in conjunction with operations on the Leases and Land or on
land pooled, communitized or unitized therewith (“Pooled Land”), and the real
property described in Exhibit 1.1( B) (the “Deeded Land”), together with all of
Seller’s interests in and to all of the personal property, fixtures,
improvements and other property, whether real, personal
 
-1-

--------------------------------------------------------------------------------

 
 
(C)    or mixed, now or as of the Effective Time on, appurtenant to or used or
obtained by Seller in connection with the Leases, Land, Pooled Land, Deeded
Lands or Wells or with the production, injection, treatment, sale or disposal of
hydrocarbons and all other substances produced therefrom or attributable thereto
(collectively, the “Equipment”), including, without limitation, producing and
non-producing wells, injection wells, disposal wells, water supply wells, well
equipment, casing, tubing, tanks, generators, boilers, buildings, pumps, motors,
machinery, pipelines, gathering systems, power lines, telephone and telegraph
lines, roads, field processing plants, field offices and other furnishings
related thereto, equipment leases, trailers, inventory in storage, storage
yards, and all other improvements or appurtenances thereunto belonging;
 
(D)    All of Seller’s right, title and interest in and to the other personal
property described in Exhibit 1.1(C) attached hereto;
 
(E)    All of the oil and gas and associated hydrocarbons (“Oil and Gas”) in and
under or otherwise attributable to the Leases, Land, Pooled Land and Deeded Land
or produced from the Wells;
 
(F)    To the extent assignable, all governmental permits, licenses and
authorizations, as well as any applications for the same, related to the Leases,
Land, Pooled Land, Deeded Land and Wells or the use thereof; and
 
(G)    All of the files, records, and data of Seller relating to the items
described in subsections (A), (B), (C), (D) and (E) above (the “Records”),
including, without limitation, lease records, well records, and division order
records; well files and prospect files; title records (including abstracts of
title, title opinions and memoranda, and title curative documents related to the
Leases and Wells); contracts and contract files; correspondence; computer data
files; micro-fiche data files; geological, geophysical and seismic records,
interpretations, data, maps and information; production records, electric logs,
core data, pressure data, decline curves and graphical production curves; and
accounting records, including all records regarding income, expenses and taxes,
to the extent only that the Records can be transferred without violation of any
third-party restriction and are not protected by Seller’s attorney-client
privilege. The Records do not include any appraisals or other evaluation
materials related to Seller’s preparation of the Assets for sale hereunder, any
reservoir and/or development studies prepared by or on behalf of Seller, nor any
of Seller’s income tax returns or files related thereto.
 
1.2    Assumed Liabilities. On the Closing Date, Buyer shall assume and agree to
timely and fully pay, perform and otherwise discharge, without recourse to
Seller or its affiliates, all of the liabilities and obligations of Seller and
its affiliates, predecessors, successors, assigns or representatives, direct or
indirect, known or unknown, asserted or unasserted, absolute or contingent,
accrued or unaccrued, which relate, directly or indirectly, to the Assets (other
than the Excluded Assets), whether such liabilities and obligations accrue
before, on or after the Effective Time (collectively, the “Assumed
Liabilities”). Notwithstanding the foregoing, Assumed Liabilities shall not
include, and there is excepted, reserved and excluded from such liabilities
assumed by
 
-2-

--------------------------------------------------------------------------------

 
 
Buyer, the liabilities and obligations for which Seller indemnifies Buyer
pursuant to Section 14.1.
 
2.    PURCHASE PRICE.
 
2.1    Purchase Price. The purchase price for the Assets is Forty-Eight Million
Dollars ($48,000,000.00) (the “Base Purchase Price”), subject to the adjustments
provided for herein, of which Forty-Five Million Dollars ($45,000,000.00) shall
be due at Closing, and the balance of Three Million Dollars ($3,000,000.00)
shall be due no later than sixty (60) days from the first (1st) day of the
calendar month in which the average total production from the Assets is greater
than or equal to a calendar day average of one thousand (1,000) barrels of oil
per day, as accurately reported to the Wyoming Oil and Gas Conservation
Commission on Form 2.
 
2.2    Deposit. Within three (3) business days following the execution of this
Agreement, Buyer shall pay to Seller, in cash by wire transfer in
immediately-available funds, a non-refundable Deposit in an amount equal to
Three Million, Six Hundred Thousand Dollars ($3,600,000.00), said amount being
equivalent to 7.5% of the Base Purchase Price (the “Deposit”). The Deposit,
together with interest thereon, shall be distributed to Seller and credited to
the Base Purchase Price at Closing, or if this Agreement is terminated, shall be
distributed or retained pursuant to Article 13. In the event the Deposit is not
paid to Seller as set forth herein, this Agreement shall immediately terminate.
 
2.3    Adjustments to the Base Purchase Price. At Closing, appropriate
adjustments to the Base Purchase Price shall be made as follows in accordance
with Section 4.1 (as adjusted, the “Purchase Price”):
 
(A)    The Base Purchase Price shall be adjusted upward by:
 
(i)    any amount determined to be due Seller pursuant to Section 4.2;
 
(ii)    Property Taxes and Severance Taxes related to the Assets paid by Seller
for the period following the Effective Time as determined pursuant to Section
4.3;
 
(iii)    an amount equal to the costs, expenses and other expenditures (whether
capitalized or expensed) paid by Seller in accordance with this Agreement that
are attributable to the Assets for the period from and after 7:00 a.m. (Mountain
Time) on December 1, 2006 (the “Effective Time”);
 
(iv) a fixed monthly rate, prorated if necessary, per active Well, as provided
in the applicable operating agreement, for operation and maintenance
 
-3-

--------------------------------------------------------------------------------

 
 
(v)    expenses (excluding workover costs, plugging and abandoning costs, and
major costs) incurred by Seller while operating the Assets from and after the
Effective Time until the election of a new operator of the Assets has occurred
and that party has assumed operations. If Seller owns a 100% working interest or
if no operating agreement applies, the fixed monthly rate per active producing
Well shall be Five Hundred Dollars ($500);
 
(vi)    any amount related to the Value of Interest Additions as determined
pursuant to Section 5.5;
 
(vii)    an amount equal to the amount of proceeds derived from the sale of Oil
and Gas, net of royalties and severance taxes paid by Buyer, actually received
by Buyer and directly attributable to the Wells which are, in accordance with
generally accepted accounting procedures, attributable to the period of time
prior to the Effective Time; and
 
(viii)    any other amount agreed upon in writing by Seller and Buyer.
 
(B)    The Base Purchase Price shall be adjusted downward by:
 
(i)    an amount equal to the amount of proceeds derived from the sale of Oil
and Gas, net of royalties and severance taxes paid by Seller, actually received
by Seller and directly attributable to the Wells which are, in accordance with
generally accepted accounting procedures, attributable to the period of time
from and after the Effective Time;
 
(ii)    an amount equal to all expenditures, liabilities and costs relating to
the Assets (other than Taxes related to the Assets) that are unpaid as of the
Closing Date and assessed for or attributable to periods of time or the
ownership of production prior to the Effective Time regardless how such
expenditures, liabilities and costs are calculated provided that to the extent
the actual amounts cannot be determined prior to the agreement of Buyer and
Seller with respect to the Closing Adjustment Statement, a reasonable estimate
of such expenditures, liabilities and costs shall be used (and to such extent
Buyer shall assume the liability and responsibility for payment therefor);
 
(iii)    all amounts related to Title Defects as determined pursuant to Section
5.4, consents and preferential rights as determined pursuant to Section 5.6,
Adverse Environmental Conditions as determined pursuant to Section 6.4,
Exclusion Adjustments as determined pursuant to Sections 5.6 or 6.4, and
Casualty Losses as determined pursuant to Section 15.1;
 
(iv)    Property Taxes and Severance Taxes related to the Assets to be paid by
Buyer for the period prior to the Effective Time as determined pursuant to
Section 4.3; and
 
(v)    any other amount agreed upon in writing by Seller and Buyer.
 
-4-

--------------------------------------------------------------------------------

 
 
(vi)    Seller shall have the right to collect any receivable, refund or other
amounts associated with periods prior to the Effective Time. To the extent that
Buyer collects any such receivable, refund or other amounts, then Buyer shall
promptly remit any such amounts to Seller.
 
2.4    Allocation. The Base Purchase Price shall be allocated to the Assets as
set forth in Exhibit 2.4. The Parties agree that the values allocated to various
portions of the Assets, which are set forth on Exhibit 2.4 (singularly with
respect to each item, the “Allocated Value” and collectively, the “Allocated
Values”), shall be binding on Seller and Buyer and shall be used only for the
purposes of adjusting the Base Purchase Price pursuant to Sections 4.3 (relating
to Taxes), 5.4 (relating to Title Defects), and 15.1 (relating to Casualty
Losses), and are not intended as a measure of value for any other purpose.
 
3.    CLOSING.
 
3.1    Closing. The sale and purchase of the Assets (“Closing”) shall be held on
or before December 15, 2006 (“Closing Date”). The Closing will take place at the
offices of Nielson & Associates, Inc., in Cody, WY, or at another location
mutually agreed upon by Seller and Buyer.
 
3.2    Delivery by Seller. At Closing, Seller shall deliver to Buyer:
 
(A)    An Assignment and Bill of Sale, substantially in the form attached hereto
as Exhibit 3.2(A), effecting the sale, transfer, conveyance and assignment of
the Assets, with (i) a special warranty of the real property title by, through
and under Seller but not otherwise, and (ii) with all personal property and
fixtures conveyed “AS IS, WHERE IS,” with no warranties whatsoever, express,
implied or statutory.
 
(B)    Any governmental forms required to effect transfer in accordance with
applicable regulations;
 
(C)    Letters in lieu of transfer orders instructing purchasers of production
to pay to Buyer the proceeds of sales of Oil and Gas from the Assets for sales
occurring from and after the first (1st) day of any month in which Buyer assumes
operations;
 
(D)    Executed change of operator forms as required by applicable governmental
regulation;
 
(E)    Releases of the mortgages in favor of any bank that may be currently
encumbering the Assets;
 
(F)    The Closing Adjustment Statement;
 
-5-

--------------------------------------------------------------------------------

 
 
(G)    A Warranty Deed, substantially in the form attached hereto as
Exhibit 3.2(G), effecting the sale, transfer and conveyance of the Deeded Land;
 
(H)    Possession of the Records and all other Assets; and
 
(I)    Letters of resignation as operator of the Assets, along with ballot forms
to the partners as directed by the applicable operating agreement(s).
 
3.3    Delivery by Buyer. At Closing, Buyer shall deliver to Seller or Seller’s
designee the Purchase Price set forth in the Closing Adjustment Statement by
wire transfer in immediately available funds, less the Deposit. Buyer shall also
deliver evidence that it has provided replacement instruments for each guaranty,
bond, letter of credit or similar contingent obligation given by Seller as
required by law or the provisions of any Lease or other agreement, along with
the appropriate instruments necessary to qualify Buyer to receive approval as
operator of the Assets. Buyer shall execute and deliver the Assignment and Bill
of Sale, Closing Adjustment Statement and other closing documents as necessary
or appropriate.
 
3.4    Further Cooperation. At the Closing and thereafter as may be necessary,
Seller and Buyer shall execute and deliver such other instruments and documents
and take such other actions as may be reasonably necessary to evidence and
effectuate the transactions contemplated by this Agreement.
 
4.    ACCOUNTING ADJUSTMENTS.
 
4.1    Closing Adjustments. With respect to matters that can be determined as of
the Closing, Seller shall prepare, in accordance with the provisions of this
Article 4, a statement (the “Closing Adjustment Statement”) with relevant
supporting information setting forth each adjustment to the Base Purchase Price
submitted by Seller. Seller shall submit the Closing Adjustment Statement to
Buyer, together with all records or data supporting the calculation of amounts
presented on the Closing Adjustment Statement, no later than five (5) business
days prior to the scheduled Closing Date. Prior to the Closing, Buyer and Seller
shall review the adjustments proposed by Seller in the Closing Adjustment
Statement. Agreed adjustments shall be taken into account in computing any
adjustments to be made to the Base Purchase Price at the Closing. When
available, actual figures will be used for the adjustments at Closing. To the
extent actual figures are not available, estimates shall be used subject to
final adjustments as described in Section 4.4 below.
 
-6-

--------------------------------------------------------------------------------

 
 
4.2    Strapping and Gauging. Seller will cause the Oil and Gas in the storage
facilities located on, or utilized in connection with, the Leases to be
measured, gauged or strapped as of the Effective Time. Seller will cause the
production meter charts (or if such do not exist, the sales meter charts) on the
pipelines transporting Oil and Gas from the Leases to be read as of such time.
The Oil and Gas in such storage facilities above the load line or through the
meters on the pipelines as of the Effective Time shall belong to Seller and
shall be valued based upon the price actually paid for Oil and Gas produced from
the Assets for the calendar month prior to the Effective Time, and the Oil and
Gas placed in such storage facilities after the Effective Time and production
upstream of the aforesaid meters shall belong to Buyer and become part of the
Assets. Buyer or Buyer’s representative shall have the option to witness the
gauging by Seller. In the event Buyer or Buyer’s representative exercising the
option to witness the gauging by Seller, Buyer agrees that the waiver and
release provisions set forth in Section 5.1(A) of this Agreement shall apply
thereto.
 
4.3    Taxes.
 
(A)    Property Taxes. All ad valorem taxes, real property taxes, personal
property taxes and similar obligations assessed on the Assets (“Property Taxes”)
shall be apportioned as of the Effective Time between Buyer and Seller. Buyer
shall file or cause to be filed all required reports and returns incident to
Property Taxes which are due on or after the Closing, and shall pay or cause to
be paid to the taxing authorities all such taxes reflected on such reports and
returns. The Post-Closing Adjustment Statement shall settle all liability for
Property Taxes, using estimates based on previous assessments to the extent
current assessments are not known. For clarification purposes, the 2006 ad
valorem tax bill that is based on 2005 production will be for the account of
Seller. The 2007 ad valorem tax bill that is based on 2006 production will be
for the account of Buyer, prorated to the Effective Date between the parties.
 
(B)    Sales Taxes, Filing Fees, Etc. The Base Purchase Price is net of any
sales taxes or other transfer taxes. Buyer shall be liable for any sales tax or
other transfer tax as well as any applicable conveyance, transfer and recording
fees, and real estate transfer stamp or taxes imposed upon the sale pursuant to
this Agreement. If Seller is required by applicable state law to report and pay
these taxes or fees, Buyer shall promptly reimburse Seller in fun payment of the
invoice.
 
(C)    Severance Taxes. All production, severance or excise taxes, conservation
fees and other similar such taxes or fees (other than income taxes) payable on a
current basis with respect to Oil and Gas produced and sold from the Assets
(“Severance Taxes”) shall be borne by Seller to the extent the production on
which such taxes are based occurs during Seller’s ownership prior to the
Effective Time and shall be borne by Buyer to the extent such production occurs
after the Effective Time.
 
-7-

--------------------------------------------------------------------------------

 
 
4.4    Post-Closing Adjustments. A post-closing adjustment statement (the
“Post-Closing Adjustment Statement”) based on the actual income and expenses
shall be prepared and delivered by Seller to Buyer within ninety (90) days after
the Closing, proposing further adjustments to the calculation of the Purchase
Price based on the information then available. Seller or Buyer, as the case may
be, shall be given access to and shall be entitled to review and audit the other
Party’s records pertaining to the computation of amounts claimed in such
Post-Closing Adjustment Statement.
 
(A)    Within thirty (30) days after receipt of the Post-Closing Adjustment
Statement, Buyer shall deliver to Seller a written statement describing in
reasonable detail its objections (if any) to any amounts or items set forth on
the Post-Closing Adjustment Statement. If Buyer does not raise objections within
such period, then the Post-Closing Adjustment Statement shall become final and
binding upon the Parties at the end of such period.
 
(B)    If Buyer raises objections, the Parties shall negotiate in good faith to
resolve any such objections. If the Parties are unable to resolve any disputed
item within thirty (30) days after Buyer’s receipt of the Post-Closing
Adjustment Statement, any disputed accounting item shall be submitted to a
nationally recognized independent accounting firm mutually agreeable to the
Parties who shall be instructed to resolve such disputed item within thirty (30)
days. The resolution of disputes by the accounting firm so selected shall be set
forth in writing and shall be conclusive, binding and non-appealable upon the
Parties with respect to the accounting matters submitted and the Post-Closing
Adjustment Statement shall become final and binding upon the Parties on the date
of such resolution. The fees and expenses of such accounting firm shall be paid
one-half by Buyer and one-half by Seller.
 
(C)    After the Post-Closing Adjustment Statement has become final and binding
on the Parties, Seller or Buyer, as the case may be, shall pay to the other such
sums as are due to settle accounts between the Parties due to differences
between the estimated Purchase Price paid pursuant to the Closing Adjustment
Statement and the actual Purchase Price set forth on the Post-Closing Adjustment
Statement.
 
4.5    Suspended Funds. At the Closing, Seller shall provide to Buyer a listing
showing all proceeds from production attributable to the Leases which are
currently held in suspense and shall transfer to Buyer all of those suspended
proceeds. Buyer shall be responsible for proper distribution of all the
suspended proceeds, to the extent turned over to it by Seller, to the parties
lawfully entitled to them, and any claims related thereto, and Buyer hereby
agrees to indemnify, defend and hold harmless Seller from and against any and
all claims, liabilities, losses, costs and expenses arising out of or relating
to those suspended proceeds and any claims related thereto after the Effective
Date.
 
4.6    Audit Adjustments. Seller retains all rights to adjustments resulting
from any operating agreement and other audit claims asserted against third party
operators on transactions occurring prior to the Effective
 
-8-

--------------------------------------------------------------------------------

 
 
Time (which includes Buyer, if applicable). Any credit received by Buyer
pertaining to such an audit claim shall be paid to Seller within thirty (30)
days after receipt.
 
4.7    Cooperation. Each Party covenants and agrees to promptly inform the other
with respect to amounts owing under Sections 4.4 and 4.6 hereof.
 
5.    DUE DILIGENCE; TITLE MATTERS.
 
5.1    General Access.
 
(A)    During reasonable business hours, Seller agrees to grant Buyer physical
access to the Leases and Wells to allow Buyer to conduct, at Buyer’s sole risk
and expense, on-site inspections and environmental assessments of the Leases and
Wells. Buyer agrees not to enter onto the Leases or contact field vendors,
employees or contractors without Seller’s prior knowledge and approval, such
approval not to be unreasonably withheld. In connection with any such on-site
inspections, Buyer agrees not to interfere with the normal operation of the
Leases and Wells and agrees to comply with all requirements of the operators of
the Wells. If Buyer or its agents prepares an environmental assessment of any
Lease or Well, Buyer agrees to keep such assessment confidential and to furnish
copies thereof to Seller. In connection with granting such access, Buyer
represents that it is adequately insured and waives, releases and agrees to
indemnify the Seller against all claims for injury to, or death of, persons or
for damage to operations or property arising in any way from the access afforded
to Buyer hereunder or the activities of Buyer. This waiver, release and
indemnity by Buyer shall survive termination of this Agreement.
 
(B)    Prior to Closing, Seller shall give Buyer and its representatives,
employees, consultants, independent contractors, attorneys and other advisors
reasonable access to the Records during regular office hours for any and all
inspections and copying.
 
5.2    Defensible Title. As used herein the term Defensible Title shall mean:
 
(A)    As to the Assets, that record title or operating rights of Seller which:
 
(i)    entitles Seller to receive not less than the interests shown in Exhibit
2.4 as the “Net Revenue Interest” of all Oil and Gas produced, saved and
marketed from or allocated to the formations in the associated Wells which are
producing as of the date of this Agreement or which have otherwise been given
Allocated Value, all without reduction, suspension or termination except as
stated in such Exhibit or otherwise permitted as Permitted Encumbrances; and
 
-9-

--------------------------------------------------------------------------------

 
 
(ii)    obligates Seller to bear a percentage of the costs and expenses relating
to the maintenance and development of, and operations relating to, the producing
formations in each associated Well not greater than the “Working Interest” shown
in Exhibit 2.4 (without a proportionate increase in the Net Revenue Interest),
all without increase except as stated in such Exhibit or otherwise permitted as
Permitted Encumbrances; and
 
(B)    That title of Seller to the Assets is tree and clear of liens,
encumbrances and defects that materially and adversely affect the ownership,
operation or use of the Assets, except for Permitted Encumbrances.
 
(C)    As used herein, the term “Permitted Encumbrances” shall mean anyone or
more of the following:
 
(1)    The provisions of the Leases and any lessors’ royalties, overriding
royalties, net profits interests, carried interests, production payments,
reversionary interests and similar burdens reflected in the public records or in
the Records, if the net cumulative effect of the burdens does not operate to
reduce the Net Revenue Interest of Seller below the interests described in
Section 2.4;
 
(2)    Any increase in lessor’s royalty occasioned by the repeal or suspension
of any governmental regulation providing for the reduction of royalty for wells
producing below defined threshold amounts;
 
(3)    Division orders and production sales contracts terminable without penalty
upon no more than ninety (90) days notice to the purchaser;
 
(4)    Preferential Rights and required third party consents to assignment and
similar agreements with respect to which waivers or consents are obtained from
the appropriate parties, or the appropriate time period for asserting any such
right has expired without an exercise of the right;
 
(5)    Materialman’s, mechanic’s, repairman’s, employee’s, contractor’s,
operator’s and other similar liens or charges arising in the ordinary course of
business for obligations that are not delinquent or that will be paid and
discharged in the ordinary course of business, or if delinquent, that are being
contested in good faith by appropriate action of which Buyer is notified in
writing before Closing;
 
(6)    All rights to consent by, required notices to, filings with, or other
actions by governmental entities in connection with the sale or conveyance of
oil and gas leases or interests therein if they are routinely obtained
subsequent to the sale or conveyance;
 
(7)    Easements, rights-of-way, servitudes, permits, surface leases and other
rights in respect of surface operations that do not materially interfere with
the oil and gas operations to be conducted on any Well or Lease;
 
(8)    All operating agreements, unit agreements, unit operating agreements,
pooling agreements and pooling designations affecting the Assets that are either
(i) of
 
-10-

--------------------------------------------------------------------------------

 
 
record in Seller’s chain of title or (ii) reflected or referenced in the Records
or (iii) included as Material Agreements on Exhibit 7.1(K);
 
(9)    Conventional rights of reassignment prior to release or surrender
requiring notice to the holders of the rights;
 
(10)    All rights reserved to or vested in any governmental, statutory or
public authority to control or regulate any of the Assets in any manner, and all
applicable laws, rules and orders of governmental authority;
 
(11)    All agreements affecting the Assets that are of record in Seller’s chain
of title, or are reflected or referenced in the Records;
 
(12)    Defects that are defensible by possession under applicable statutes of
limitation for adverse possession or for prescription; and
 
(13)    All other liens, charges, encumbrances, contracts, agreements,
instruments, obligations, defects and irregularities affecting the Assets that
individually or in the aggregate are not such as to materially interfere with
the operation, value or use of any of the Assets or have not prevented, and
cannot reasonably be expected to prevent, Buyer from receiving the proceeds of
production from the affected Assets.
 
5.3    Defect Letters.
 
(A)    Buyer may from time to time and no later than five (5) business days
prior to Closing notify Seller in writing (a “Notice”) of any matter which would
cause title to all or part of the Assets not to be Defensible Title (“Title
Defect”), provided that no title Defect shall be deemed to exist unless the
Title Defect Value thereof exceeds Twenty-Five Thousand Dollars ($25,000.00).
Further, there shall be no adjustment to the Base Purchase Price unless and only
to the extent that the aggregate Title Defect Values of all Title Defects exceed
Two Hundred Fifty Thousand Dollars ($250,000) (the “Title Defect Deductible”)
(such amount being a deductible, not a threshold) and then only for the amount
exceeding the Title Defect Deductible. In order to provide Seller a reasonable
opportunity to cure any Title Defects prior to Closing, Buyer shall use
reasonable efforts to provide the Notice as soon as reasonably possible after
becoming aware of or making its determination of the Title Defect.
 
(B)    In the Notice, Buyer must describe with reasonable detail each alleged
Title Defect it has discovered and the steps required to cure each Title Defect,
include Buyer’s reasonable estimate of the Title Defect Value attributable to
each, and include all data and information in Buyer’s possession or control
bearing thereon. Buyer shall be deemed to have conclusively waived all Title
Defects not disclosed to Seller in a Notice before five (5) business days prior
to Closing. Buyer waives any remedy against Seller for Title Defects that do not
exceed the Title Defect Deductible or for which timely notice is not given as
provided hereunder or for which adjustment is made as hereafter provided.
 
-11-

--------------------------------------------------------------------------------

 
 
(C)    Upon timely delivery of a Notice by Buyer:
 
(i)    within three (3) business days after Seller’s receipt of the Title
Defects Notice, Seller shall notify Buyer whether Seller agrees with Buyer’s
claimed Title Defects and/or the proposed Title Defect Values therefore
(“Seller’s Response”). If Seller does not agree with any claimed Title Defect
and/or the proposed Title Defect Value therefor, then the Parties shall enter
into good faith negotiations and shall attempt to agree on such matters;
 
(ii)    within one (1) business day after Seller’s notice of its cure of a Title
Defect, Buyer shall notify Seller whether Buyer agrees with Seller’s proposed
cure of a Title Defect (“Buyer’s Response”). If Buyer does not agree with any
such cure, then the Parties shall enter into good faith negotiations and shall
attempt to agree on such matters;
 
(iii)    if the Parties cannot reach agreement concerning either the existence
of a Title Defect, Seller’s proposed cure of a Title Defect, or a Title Defect
Value within ten (10) days after Buyer’s receipt of Seller’s Response or
Seller’s receipt of Buyer’s Response, as applicable, upon either Party’s
request, the Parties shall mutually agree on and employ an attorney experienced
in title examination in the state where the Assets are located (“Title
Consultant”) to resolve all points of disagreement relating to Title Defects and
Title Defect Values; provided that Seller may elect not to proceed to Closing
with regard to such Assets and adjust the Base Purchase Price in the amount of
the Allocated Value and not submit such matter to arbitration;
 
(iv)    if at any time any Title Consultant so chosen fails or refuses to
perform hereunder, a new Title Consultant shall be chosen by the Parties. The
cost of any Title Consultant shall be borne fifty percent (50%) by Seller and
fifty percent (50%) by Buyer. Each Party shall present a written statement of
its position on the Title Defect and/or Title Defect Value in question to the
Title Consultant within five (5) days after the Title Consultant is selected,
and the Title Consultant shall make a determination of all points of
disagreement in accordance with the terms and conditions of this Agreement
within ten (10) business days of receipt of such position statements. The
determination by the Title Consultant shall be conclusive and binding on the
Parties, and shall be enforceable against any Party in any court of competent
jurisdiction. If necessary, the Closing Date shall be deferred only as to those
Assets affected by any unresolved disputes regarding the existence of a Title
Defect and/or the Title Defect Value until the Title Consultant has made a
determination of the disputed issues with respect thereto and all subsequent
dates and required activities with respect to any such Assets having reference
to the Closing Date shall be correspondingly deferred; provided, however, that,
unless Seller and Buyer mutually agree to the contrary, the Closing Date shall
not be deferred in any event for more than thirty (30) days beyond the scheduled
Closing Date in Section 3.1. Once the Title Consultant’s determination has been
expressed to both Parties, if applicable, Seller shall have five (5) days in
which to advise Buyer in writing which of the options available to
 
-12-

--------------------------------------------------------------------------------

 
 
(v)    Seller under Section 5.4 that Seller elects regarding each of the Assets
as to which the Title Consultant has made a determination. In evaluating whether
a Title Detect exists, due consideration shall be given to the length of time
that the particular Asset has been producing Oil and Gas and whether such fact,
circumstance or condition is of the type expected to be encountered in the area
involved and is usual and customarily acceptable to reasonable and prudent
operators, working interest owners and/or purchasers engaged in the business of
the exploration, development, and operation of oil and gas properties.
 
5.4    Effect of Title Defect.
 
(A)    In the event Buyer provides Seller with a timely Notice and the Title
Defects are valid and exceed the Title Defect Deductible, for those Title
Defects not cured by Closing, Seller and Buyer shall, upon their mutual
agreement:
 
(i)    adjust the Base Purchase Price in the amount of the Title Defect Value of
the Asset to which such Title Defect relates and proceed to Closing on all
Assets; provided that Seller shall not be obligated to transfer any Assets for
which the Title Defect Value equals or exceeds such Asset’s Allocated Value; or
 
(ii)    proceed with (a) Closing on those Assets not affected by the valid Title
Defects and such Assets to which a Title Defect relates but for which Seller and
Buyer have elected to proceed to Closing with an adjustment of the Base Purchase
Price in the amount of the Title Defect Value of such Assets and (b) defer
Closing on those other Assets to which a Title Defect relates and for which
Seller has agreed to attempt to cure such Title Defect and to not proceed to
Closing, for which Buyer shall place into escrow an amount equal to the
Allocated Values of the Assets affected by the valid Title Defects, which
withheld amount shall be paid to Seller when the Asset affected by any valid
Title Defect is cured or the Title Defect is waived by Buyer and the affected
Asset is conveyed from Seller to Buyer. If neither of the above occurs and if
Seller and Buyer later determine that Seller will not cure a Title Defect on or
before six (6) months from the Closing Date, the amount in the escrow account
attributable to such Title Defect will be returned to Buyer and Seller shall
retain such Asset affected by such Title Defect.
 
(B)    The diminution in value of an Asset attributable to a valid Title Defect
(the “Title Defect Value”) notified in a Notice shall be determined by the
following:
 
(i)    if the valid Title Defect asserted is that the actual Net Revenue
Interest attributable to the producing or valued formation in any Asset is less
than that stated in the applicable Exhibit, then the Title Defect Value is the
product of the Allocated Value attributed to the affected formation(s) in such
Asset, multiplied by a traction, the numerator of which is the difference
between the Net Revenue Interest set forth in the applicable Exhibit and the
actual Net Revenue
 
(ii)    Interest, and the denominator of which is the Net Revenue Interest
stated in the applicable Exhibit; or
 
-13-

--------------------------------------------------------------------------------

 
 
(iii)    if the valid Title Defect represents an obligation, encumbrance, burden
or charge upon the affected Asset (including any increase in Working Interest
for which there is not a proportionate increase in Net Revenue Interest), the
amount of the Title Defect Value is to be determined by taking into account the
Allocated Value of such Asset, the portion of the Asset affected by the Title
Defect, the legal effect of the Title Defect, the potential economic effect of
the Title Defect over the life of the affected Asset, and the Title Defect
Values placed upon the Title Defect by Buyer and Seller.
 
(iv)    Notwithstanding the above, in no event shall the total of the Title
Defect Values related to a particular Asset exceed the Allocated Value of such
Asset.
 
(C)    If the aggregate value of (i) the Base Purchase Price adjustment for
Title Defect Values plus (ii) the Allocated Value of Assets which are retained
in lieu of cure or adjustment equals or exceeds ten percent (10%) of the Base
Purchase Price, then by notice delivered prior to the Closing either Party may
terminate this Agreement and neither Party shall have any further obligation to
conclude the transfer of the Assets under this Agreement.
 
5.5    Possible Upward Adjustment. Promptly on discovery, but no later than five
business days prior to Closing, Buyer shall in good faith notify Seller of any
interest that would be an Asset hereunder, but that is not listed, including any
interest that entitles Seller to receive more than the Net Revenue Interest
shown on Exhibit 2.4 or obligates Seller to bear costs and expenses in an amount
less than the Working Interest shown on Exhibit 2.4 without a proportionate
change in Net Revenue Interest, and that increases the Allocated Value of the
affected Asset by more than $25,000, with such interest being an “Interest
Addition.” Buyer acknowledges and agrees to comply with the affirmative
obligation set forth in the preceding sentence. Seller shall give Buyer written
notice of Interest Additions of which it becomes aware as soon as possible, but
in no event later than on or before five (5) business days prior to the Closing.
Such notices shall be in writing and shall include (i) a description of the
Interest Addition, (ii) the basis for the Interest Addition, (iii) the Allocated
Value of the Asset affected by the Interest Addition, (iv) the value of the
Interest Addition or the amount by which Seller (or Buyer) believes the
Allocated Value of the Asset has been increased by the Interest Addition (“Value
of Interest Addition”) and the associated computations and supporting
documentation. The Value of the Interest Addition shall be determined by the
Parties in good faith taking into account all relevant factors. The Purchase
Price shall be increased for Interest Additions only to the extent that the
aggregate of the Value of all Interest Additions net of the sum of all Title
Defect Values for all of the Assets exceeds the Title Defect Deductible, and
then only for the amount exceeding the Title Defect Deductible.
 
5.6    Preferential Rights and Consents. Seller shall use its best efforts to
obtain all required consents and to give notices required in connection with
preferential purchase rights, so that the third party election date to exercise
the preferential right will occur at least seven (7) business days prior to
Closing. If Buyer discovers other affected Assets during the course of Buyer’s
due diligence activities, Buyer shall notify Seller immediately and Seller shall
use its best efforts to obtain such consents and to give the notices required in
connection with the preferential fights prior to Closing.
 
 
-14-

--------------------------------------------------------------------------------

 
 
(A)    Consents. Except for consents and approvals which are customarily
obtained post-Closing and those consents which would not invalidate the
conveyance of the Assets, if a necessary consent to assign any Lease has not
been obtained as of the Closing that would invalidate the conveyance of the
Asset, then (i) the portion of the Assets for which such consent has not been
obtained shall not be conveyed at the Closing, (ii) the Allocated Value for that
Asset shall not be paid to Seller, and (iii) Seller shall use best efforts to
obtain such consent as promptly as possible following Closing. If such consent
has been obtained as of the date on which the Post-Closing Adjustment Statement
becomes final, Seller shall convey the affected Asset to Buyer effective as of
the Effective Time and Buyer shall pay Seller the Allocated Value of the
affected Asset, less any proceeds from the affected Asset received by Seller
attributable to the period of time after the Effective Time (calculated in
accordance with Section 2.3). If such consent has not been obtained as of the
date on which the Post-Closing Adjustment Statement becomes final, Seller and
Buyer shall mutually agree to (i) allow Seller to challenge in court the
enforceability of such consent right, in which event Seller shall retain the
affected Asset until such legal challenge is finally resolved by settlement or
unappealable court order, after which either Seller shall convey the affected
Asset to Buyer under the terms of this Agreement and Buyer shall pay the
Allocated Value of the Purchase Price for such Asset, less any proceeds received
by Seller attributable to such Asset for the period from and after the Effective
Time (calculated in accordance with Section 2.3) or (ii) Seller shall retain the
affected Asset and the Purchase Price shall be reduced by an amount equal to the
Allocated Value of the retained Asset (with such adjustment being an “Exclusion
Adjustment”). Buyer shall reasonably cooperate with Seller in obtaining any
required consent including providing assurances of reasonable financial
conditions, but Buyer shall not be required to expend funds or make any other
type of financial commitments a condition of obtaining such consent.
 
(B)    Preferential Purchase Rights.
 
(i)    If any preferential right to purchase any portion of the Assets is
exercised prior to the Closing Date, or if the time frame for the exercise of
such preferential purchase rights has not expired and Seller has not received
notice of an intent not to exercise or waiver of the preferential purchase
right, that portion of the Assets affected by such preferential purchase right
shall be excluded from the Assets and the Purchase Price shall be adjusted
downward by an amount equal to the Allocated Value of such affected Assets
without the requirement for Buyer to give notice (with such adjustment being an
“Exclusion Adjustment”). Notwithstanding any other provision in this Agreement,
if a preferential purchase right subject to this Agreement is exercised, Buyer
has the right, at its sole discretion, to terminate this Agreement in the event
the allocated value of all
 
(ii)    preferential rights actually exercised is equal to or greater than ten
percent (10%) of the Base Purchase Price.
 
-15-

--------------------------------------------------------------------------------

 
 
(iii)    If a third party exercises its preferential right to purchase, but
fails to consummate the purchase prior to the Closing, Seller shall retain the
affected Assets and the Purchase Price shall be adjusted downward by an amount
equal to the Allocated Value of such affected Assets (with such adjustment being
an “Exclusion Adjustment”).
 
(iv)    If a third party exercises its preferential right to purchase, but does
not consummate the purchase within the time frame specified in the preferential
purchase right, Seller agrees to convey the affected Asset to Buyer effective as
of the Effective Time, and Buyer agrees to pay Seller the Allocated Value of the
affected Asset.
 
(v)    If a preferential purchase right is not discovered prior to Closing, and
the affected Asset is conveyed to Buyer at Closing, and the preferential
purchase right is exercised and subsequently consummated after Closing, Buyer
agrees to convey the affected Asset to the party exercising such right on the
same terms and conditions under which Seller conveyed the Asset to Buyer and
retain all amounts paid by the party exercising such preferential right to
purchase. In the event of such exercise, Buyer shall prepare, execute and
deliver a form of conveyance of such Asset to such exercising party, such
conveyance to be in form and substance as provided in this Agreement, and Seller
agrees to hold harmless and indemnify Buyer from any and all liabilities and
obligations associated with such conveyed Asset.
 
(C)    Exclusive Remedy. The remedies set forth in this Section 5.6 are the
exclusive remedies under this Agreement for exercised preferential purchase
rights and required consents to assign the Assets.
 
6.    ENVIRONMENTAL ASSESSMENT.
 
6.1    Physical Condition of the Assets.
 
(A)    Buyer acknowledges that the Assets have been used for oil and gas
drilling and production operations and possibly for the storage and disposal of
waste materials or hazardous substances related to standard oil field
operations. Physical changes in or under the Assets or adjacent lands may have
occurred as a result of such uses. The Assets also may contain previously
plugged and abandoned wells, buried pipelines, storage tanks and other
equipment, whether or not of a similar nature, the locations of which may not
now be known by Seller or be readily apparent by a physical inspection of the
Assets. Buyer understands that Seller does not have the requisite information
with which to determine the exact nature or condition of the Assets nor the
effect any such use
 
-16-

--------------------------------------------------------------------------------

 
 
(B)    has had on the physical condition of the Assets. Pursuant to the Safe
Water Drinking and Toxic Enforcement Act of 1986, Buyer is hereby notified and
assumes the risk that detectable amounts of chemicals known to cause cancer,
birth defects and other reproductive harm may be found in, on or around the
Assets. Upon consummation of the Closing Buyer shall be deemed to have assumed
the risk of expense, claim, damage or liability arising from any such matter
referred to in this section, including without limitation the risk that the
Assets may contain waste or contaminants and that adverse physical conditions,
including the presence of waste or contaminants, may not have been revealed by
Buyer’s investigation. Consummation of the Closing shall transfer all
responsibility and liability related to disposal, spills, waste or contamination
from, on or below the Assets from Seller to Buyer.
 
(C)    In addition, Buyer acknowledges that some oil field production equipment
located on the Assets may contain asbestos and/or naturally-occurring
radioactive material (“NORM”). In this regard, Buyer expressly understands that
NORM may affix or attach itself to inside of wells, materials and equipment as
scale or in other forms, and that wells, materials and equipment located on the
Assets described herein may contain NORM and that NORM-containing materials may
be buried or have been otherwise disposed of on the Assets. Buyer also expressly
understands that special procedures may be required for the removal and disposal
of asbestos and NORM from the Assets where it may be found, and that upon
consummation of the Closing Buyer shall be deemed to have assumed all liability
when such activities are performed.
 
6.2    Inspection and Testing.
 
(A)    Prior to Closing, Buyer shall have the right, at its sole cost and risk,
to review Seller’s Phase I environmental assessments of the Assets and to
conduct any further environmental assessment of the Assets it deems appropriate,
to the extent that Seller has the authority to grant such right to Buyer;
provided that Seller shall have the right to review and approve any plan to
conduct such an environmental assessment, with such approval not to be
unreasonably withheld, delayed or conditioned by Seller. Buyer shall immediately
provide to Seller any data obtained from such assessments, including any reports
and conclusions. Seller and Buyer shall keep all information relating to such
assessments strictly confidential whether or not Closing occurs, except as may
be required pursuant to any Environmental Laws.
 
(B)    Buyer waives and releases all claims against Seller, its affiliates, and
each of their respective directors, officers, employees, agents, and other
representatives and their successors and assigns (collectively, the “Seller’s
Group”), for injury to or death of persons, or damage to property, arising in
any way from the exercise of rights granted to Buyer hereby or the activities of
Buyer or its employees, agents or contractors on the Assets. BUYER SHALL
INDEMNIFY THE SELLER’S GROUP AGAINST AND HOLD THE MEMBERS OF THE SELLER’S GROUP
HARMLESS FROM ANY AND ALL LOSS, COST, DAMAGE, EXPENSE OR LIABILITY, INCLUDING
REASONABLE ATTORNEY’S FEES, WHATSOEVER ARISING OUT OF (I) ANY
 
-17-

--------------------------------------------------------------------------------

 
 
(C)    AND ALL STATUTORY OR COMMON LAW LIENS OR OTHER ENCUMBRANCES FOR LABOR OR
MATERIALS FURNISHED IN CONNECTION WITH SUCH TESTS, SAMPLINGS, STUDIES OR SURVEYS
AS BUYER MAY CONDUCT WITH RESPECT TO THE ASSETS; AND (II) ANY INJURY TO OR DBA
TH OF PERSONS OR DAMAGE TO PROPERTY OCCURRING IN, ON OR ABOUT THE ASSETS AS A
RESULT OF SUCH EXERCISE OR ACTIVITIES.
 
(D)    “Environmental Laws” means all applicable local, state, and federal laws,
rules, regulations, and orders regulating or otherwise pertaining to: (i) the
use, generation, migration, storage, removal, treatment, remedy, discharge,
release, transportation, disposal, or cleanup of pollutants, contamination,
hazardous wastes, hazardous substances, hazardous materials, toxic substances or
toxic pollutants; (ii) surface waters, ground waters, ambient air and any other
environmental medium on or off any Lease; or (iii) the environment, habitat
protection or health and safety-related matters; including the following as from
time to time amended and all others whether similar or dissimilar: the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Act of 1986, the
Resource Conservation and Recovery Act of 1976, as amended by the Used Oil
Recycling Act of 1980, the Solid Waste Disposal Act Amendments of 1980, and the
Hazardous and Solid Waste Amendments of 1984, the Hazardous Materials
Transportation Act, the Toxic Substance Control Act, the Clean Air Act, the
Clean Water Act, the Safe Drinking Water Act, the National Environmental Policy
Act, the Endangered Species Act, the Oil Pollution Act of 1990, and all
regulations promulgated pursuant thereto.
 
6.3    Notice of Adverse Environmental Conditions. No later than five (5)
business days prior to Closing, Buyer shall notify Seller in writing of any
Adverse Environmental Condition with respect to the Assets. Such notice shall
describe in reasonable detail the Adverse Environmental Condition and include
the estimated Environmental Defect Value attributable thereto (the
“Environmental Defect Notice”) based on a verifiable, written estimate of the
cost to Remediate the Adverse Environmental Condition. No Adverse Environmental
Condition shall be deemed to exist unless the Environmental Defect Value exceeds
Twenty Five Thousand Dollars ($25,000.00) in each individual case. Further,
there shall be no adjustment to the Base Purchase Price unless and only to the
extent that the aggregate Environmental Detect Values of all Adverse
Environmental Conditions satisfying the condition in clause (i) exceeds Two
Hundred Fifty Thousand dollars ($250,000.00) (the “Environmental Defect
Deductible”) (such amount being a deductible, not a threshold) and then only for
the amount exceeding the Environmental Defect Deductible. The “Environmental
Defect Value” attributable to any Adverse Environmental Condition shall be the
estimated amount (net to Seller’s interest) of all reasonable costs and claims
necessary to Remediate the Adverse Environmental Conditions, as reasonably
determined and estimated by Buyer. The term “Adverse Environmental Condition”
means (i) the failure of the Assets to be in material compliance with all
applicable Environmental Laws; (ii) the Assets being subject to any agreements,
consent orders, decrees or judgments currently in existence based on any
Environmental Laws that negatively and materially impact the future use of any
portion of the Assets or that require any material change in the present
conditions of any of the Assets; or (iii)
 
-18-

--------------------------------------------------------------------------------

 
 
the Assets being subject to any material uncured notices of violations of or
non-compliance with any applicable Environmental Laws or any claim of material
violation of any Environmental Laws to the extent not disclosed to Buyer prior
to execution of this Agreement. Buyer shall be deemed to have conclusively
waived (i) all Adverse Environmental Conditions not contained in an
Environmental Defect Notice delivered to Seller at least five (5) business days
prior to Closing and (ii) any remedy against Seller for Adverse Environmental
Conditions that do not exceed the Environmental Defect Deductible.
 
6.4    Rights and Remedies for Adverse Environmental Conditions.
 
(A)    With respect to any Adverse Environmental Conditions affecting one or
more of the Assets which exceed the Environmental Defect Deductible, Seller and
Buyer shall, upon mutual agreement, on an Asset-by-Asset basis: (i) Remediate
the Adverse Environmental Conditions and proceed to Closing with no adjustment
of the Base Purchase Price; (i) proceed to Closing and adjust the Base Purchase
Price in an amount equal to the applicable Environmental Defect Value; provided
that such adjustment shall not exceed the Allocated Value for such Asset; or
(iii) Seller shall retain the affected Asset and reduce the Base Purchase Price
by the Allocated Value of the affected Asset (“Exclusion Adjustment”).
 
(B)    Buyer waives any Adverse Environmental Condition for which Buyer has
received an adjustment to the Base Purchase Price in accordance with Section
6.4(A).
 
(C)    If Buyer delivers a valid Environmental Defect Notice to Seller and if
the aggregate of the Environmental Defects claimed is less than or equals the
Environmental Defect Deductible, Buyer will be deemed to have accepted the
Assets “where-is, as-is” with respect to all Adverse Environmental Conditions
in, on or under the Assets and the Adverse Environmental Condition(s) in, on and
under the Assets will be deemed to be part of the Assumed Liabilities. The
Environmental Defect Deductible is a deductible and not a threshold. The
Environmental Defect Deductible and the Title Defect Deductible are separate and
distinct and operate independently.
 
(D)    If the aggregate value of (i) the Base Purchase Price adjustment for
Adverse Environmental Conditions plus (ii) any Exclusion Adjustments in lieu of
Remediating any Adverse Environmental Conditions equals or exceeds ten percent
(10%) of the Base Purchase Price, either Party may terminate this Agreement and
neither Party shall have any further obligation to conclude the transfer of the
Assets under this Agreement.
 
(E)    The term “Remediate” or “Remediation” means, with respect to any valid
Adverse Environmental Condition, the undertaking and completion of those actions
and activities necessary to eliminate or correct such Adverse Environmental
Condition to the degree sufficient that such Adverse Environmental Condition no
longer constitutes an Adverse Environmental Condition as defined above. Seller
shall promptly notify Buyer at such time as it believes that it has Remediated
an Adverse Environmental Condition.
 
(F)    Buyer shall promptly notify Seller whether it agrees such condition is
Remediated. If Buyer fails to notify Seller of its determination with respect to
such Remediation within ten (10) business days following Seller’s notice, such
Adverse Environmental Condition shall be deemed Remediated.
 
-19-

--------------------------------------------------------------------------------

 
 
(G)    If Seller and Buyer are unable to agree on the amount of the
Environmental Defect Value within ten (10) business days after Seller’s receipt
of the Environmental Defect Notice or that an Adverse Environmental Condition
exists, has been Remediated or is required to be Remediated, then the dispute
will be submitted to TRC Consultants or another mutually acceptable company with
recognized expertise in the oil and gas environmental remediation and regulation
field (the “Environmental Consultant”) whose determination shall be final and
binding upon the Parties. Seller and Buyer shall each bear their respective
costs and expenses incurred in connection with any such dispute, and one-half
(1/2) of the fees, costs and expenses charged by the Environmental Consultant.
Each Party shall present a written statement of its position on the Adverse
Environmental Condition and/or the Environmental Defect Value in question to the
Environmental Consultant within five (5) business days after the Environmental
Consultant is selected, and the Environmental Consultant shall make a
determination of all points of disagreement in accordance with the terms and
conditions of this Agreement within ten (10) business days of receipt of such
position statements. If necessary, the Closing Date shall be deferred only as to
those Assets affected by any unresolved disputes regarding the existence of an
Adverse Environmental Condition and/or the Environmental Defect Value until the
Environmental Consultant has made a determination of the disputed issues with
respect thereto and all subsequent dates and required activities with respect to
any such Assets having reference to the Closing Date shall be correspondingly
deferred; provided, however, that, unless Seller and Buyer mutually agree to the
contrary, the Closing Date shall not be deferred in any event for more than
thirty (30) days beyond the scheduled Closing Date in Section 3.1. All Assets as
to which no such dispute(s) exist shall be conveyed to Buyer subject to the
terms of this Agreement at Closing. Once the Environmental Consultant’s
determination has been expressed to both Parties, if applicable, Seller shall
have five (5) business days in which to advise Buyer in writing which of the
options available to Seller under Section 6.4(A) Seller elects regarding each of
the Assets as to which the Environmental Consultant has made a determination.
 
6.5    Remediation by Seller. If Seller and Buyer have mutually agreed to
Remediate an Adverse Environmental Condition or Seller is required by a
governmental or regulatory agency to Remediate an Adverse Environmental
Condition, the following will govern the Remediation:
 
(A)    Seller shall be responsible for all negotiations and contacts with
federal, state, and local agencies and authorities. Buyer may not make any
independent contacts with any agency, authority, or other third party with
respect to the Adverse Environmental Condition or Remediation and shall keep all
information regarding the Adverse Environmental Condition and Remediation
confidential, except in each instance to the extent required by applicable law.
 
(B)    Seller shall Remediate the Adverse Environmental Condition to the level
agreed upon by Seller and Buyer (or failing such agreement to the level
determined by the Environmental Consultant), but in no event shall Seller be
required to Remediate the Adverse Environmental Condition beyond the level
required by the Environmental Laws in effect at the Effective Time.
 
-20-

--------------------------------------------------------------------------------

 
 
(C)    Buyer shall grant and warrant access and entry to the Assets after
Closing to Seller and third parties conducting assessments or Remediation, to
the extent and as long as necessary to conduct and complete the assessment or
Remediation work, to remove equipment and facilities, and to perform any other
activities reasonably necessary in connection with assessment or Remediation.
 
(D)    Buyer shall facilitate Seller’s ingress and egress or assessment or
Remediation activities after the Closing. Seller shall make reasonable efforts
to perform the work so as to minimize disruption to Buyer’s business activities.
 
(E)    Seller shall continue Remediation of the Adverse Environmental Condition
until the first of the following occurs:
 
(i)    the appropriate governmental authorities provide notice to Seller or
Buyer that no further Remediation of the Adverse Environmental Condition is
required; or
 
(ii)    the Adverse Environmental Condition has been Remediated to the level
required by the Environmental Laws or as agreed by the Parties.
 
Upon the occurrence of either (i) or (ii) above, Seller shall notify Buyer that
Remediation of the Adverse Environmental Condition is complete and provide a
copy of the notification described in (i) above, if applicable. Upon delivery of
said notice, Seller shall be released from all liability and have no further
obligations under any provisions of this Agreement in connection with an Adverse
Environmental Condition.
 
(F)    Until Seller completes Remediation of an Adverse Environmental Condition,
Seller and Buyer shall each notify the other of any pending or threatened claim,
action, or proceeding by any authority or private party that relates to or would
affect the environmental condition, the assessment, or the Remediation of the
Assets.
 
7.    REPRESENTATIONS AND WARRANTIES OF SELLER.
 
7.1    Seller’s Representations and Warranties. Except as set forth in the
exhibits to this Agreement or as otherwise disclosed to Buyer by Seller in
connection with preparation of Buyer’s offer to purchase the Assets, Seller
represents and warrants the following as of the date of execution of this
Agreement and the Closing:
 
-21-

--------------------------------------------------------------------------------

 
 
(A)    Status of Incorporation. Seller is in good standing under the laws of the
State of Wyoming.
 
(B)    Corporate Authority. Seller owns the Assets and has the requisite power
and authority to enter into this Agreement, to carry out the transactions
contemplated hereby, to transfer the Assets in the manner contemplated by this
Agreement, and to undertake all of the obligations of Seller set forth in this
Agreement.
 
(C)    Validity of Obligations. This Agreement and any documents or instruments
delivered by Seller at the Closing shall constitute legal, valid and binding
obligations of Seller enforceable in accordance with their terms subject,
however, to the effects of bankruptcy, insolvency, reorganization, moratorium
and other laws for the protection of creditors, as well as to general principles
of equity, regardless whether such enforceability is considered in a proceeding
in equity or at law.
 
(D)    No Violation. The execution and delivery of this Agreement does not, and
the fulfillment of and compliance with the terms and conditions hereof will not,
as of Closing, violate, or be in conflict with, any provision of Seller’s
governing documents, or any statute, rule or regulation applicable to Seller or
any agreement or instrument to which Seller is a party or by which it is bound,
or, to Seller’s knowledge, violate, or be in conflict with any judgment, decree
or order applicable to Seller or require the approval or consent of any third
party (subject to governmental consents and approvals customarily obtained after
the Closing).
 
(E)    AFE’s. With respect to the joint, unit or other operating agreements
relating to the Assets, except as set forth in Exhibit 7.1(E), there are no
material outstanding calls or payments under authorities for expenditures for
payments relating to the Assets which are due or which Seller has committed to
make which have not been made.
 
(F)    Contractual Restrictions. Except to the extent otherwise permitted by
this Agreement, Seller has not entered into any contracts for or received
prepayments, take-or-pay arrangements, buydowns, buyouts for Oil and Gas, or
storage of the same relating to the Assets which Buyer shall be obligated to
honor and make deliveries of Oil and Gas or pay refunds of amounts previously
paid under such contracts or arrangements.
 
(G)    Litigation. Except as set forth in Exhibit 7.1(G), there is no suit or
action pending, arising out of, or to Seller’s knowledge threatened that would
have a material adverse affect upon the ownership, operation or value of the
Assets.
 
(H)    Permits and Consents. To Seller’s knowledge, with respect to Assets for
which Seller is the operator, Seller has (i) acquired all material permits,
licenses, approvals and consents from appropriate governmental bodies,
authorities and agencies to conduct operations on the Assets in compliance with
applicable laws, rules, regulations, ordinances and orders; and (ii) is in
material compliance with all such permits, licenses, approvals and consents.
 
-22-

--------------------------------------------------------------------------------

 
 
(I)    Broker’s Fees. Seller shall retain the obligation or liability,
contingent or otherwise, for brokers’ or finders’ fees in respect of the matters
provided for in this Agreement and Buyer shall have no responsibility therefor.
 
(J)    Taxes. (i) Seller has filed (with respect to the Assets) all material
returns for Property Taxes and Severance Taxes that are due, (ii) all payments
(with respect to the Assets) shown to be due on such returns have been paid, and
(iii) there is no material dispute or claim concerning any Property Tax or
Severance Tax liability of the Seller (with respect to the Assets) claimed or
raised by any tax authority in writing.
 
(K)    Material Agreements. To the best of Seller’s knowledge, all agreements
material to the ownership, operation or value of the Assets are listed in
Exhibit 7.1(K) (“Material Agreements”).
 
(L)    Consents and Preferential Purchase Rights. To the best of Seller’s
knowledge, Exhibit 7.1(L) lists all consents and preferential purchase rights
contained in the Leases or Material Agreements.
 
(M)    Gas Imbalances. To the best of Seller’s knowledge, Exhibit 7.1(M) lists
all gas imbalances with respect to the Assets as of the Effective Time.
 
7.2    Scope of Representations of Seller.
 
(A)    Information About the Assets. Except as expressly set forth in this
Agreement, Seller disclaims all liability and responsibility for any
representation, warranty, statements or communications (orally or in writing) to
Buyer, including any information contained in any opinion, information or advice
that may have been provided to Buyer by any employee, officer, director, agent,
consultant, engineer or engineering firm, representative, partner, member,
beneficiary, owner or contractor of Seller wherever and however made, including
those made in any data room or internet site and any supplements or amendments
thereto or during any negotiations with respect to this Agreement or any
confidentiality agreement previously executed by the Parties with respect to the
Asset. EXCEPT AS SET FORTH IN ARTICLE 7 OF THIS AGREEMENT, SELLER MAKES NO
WARRANTY OR REPRESENTATION, EXPRESS, STATUTORY OR IMPLIED, AS TO (i) THE
ACCURACY, COMPLETENESS OR MATERIALITY OF ANY DATA, INFORMATION OR RECORDS
FURNISHED TO BUYER IN CONNECTION WITH THE ASSETS OR OTHERWISE CONSTITUTING A
PORTION OF THE ASSETS; (ii) THE PRESENCE, QUALITY AND QUANTITY OF HYDROCARBON
RESERVES (IF ANY) ATTRIBUTABLE TO THE ASSETS, INCLUDING WITHOUT LIMITATION
SEISMIC DATA AND SELLER’S INTERPRETATION AND OTHER ANALYSIS THEREOF; (iii) THE
ABILITY OF THE ASSETS TO PRODUCE HYDROCARBONS, INCLUDING WITHOUT LIMITATION
PRODUCTION RATES, DECLINE RATES AND RECOMPLETION OPPORTUNITIES; (iv) IMBALANCE
OR PAYOUT ACCOUNT INFORMATION, ALLOWABLES, OR OTHER REGULATORY
 
-23-

--------------------------------------------------------------------------------

 
 
(B)    MATTERS; (v) THE PRESENT OR FUTURE VALUE OF THE ANTICIPATED INCOME, COSTS
OR PROFITS, IF ANY, TO BE DERIVED FROM THE ASSETS; (vi) THE ENVIRONMENTAL
CONDITION OF THE ASSETS; (vii) ANY PROJECTIONS AS TO EVENTS THAT COULD OR COULD
NOT OCCUR; (viii) THE TAX ATTRIBUTES OF ANY ASSET; (ix) ANY OTHER MATTERS
CONTAINED IN OR OMITTED FROM ANY INFORMATION OR MATERIAL FURNISHED TO BUYER BY
SELLER OR OTHERWISE CONSTITUTING A PORTION OF THE ASSETS; AND, (x) THE
COMPLETENESS OR ACCURACY OF THE INFORMATION CONTAINED IN ANY EXHIBIT HERETO. ANY
DATA, INFORMATION OR OTHER RECORDS FURNISHED BY SELLER ARE PROVIDED TO BUYER AS
A CONVENIENCE AND BUYER’S RELIANCE ON OR USE OF THE SAME IS AT BUYER’S SOLE
RISK.
 
(C)    Independent Investigation. Buyer agrees that it has, or by Closing will
have, made its own independent investigation, analysis and evaluation of the
Assets and the transaction contemplated by this Agreement (including Buyer’s own
estimate and appraisal of the extent and value of Seller’s Oil and Gas reserves
attributable to the Assets and an independent assessment and appraisal of the
environmental risks and liabilities associated with the acquisition of the
Assets). Buyer agrees that it has had, or will have prior to Closing, access to
all information necessary to perform its investigation and has not relied and
will not rely on any representations by Seller other than those expressly set
forth in this Agreement
 
8.    REPRESENTATIONS AND WARRANTIES OF BUYER.
 
8.1    Buyer’s Representations and Warranties. Buyer represents and warrants as
follows as of the date hereof and the Closing:
 
(A)    Status of Incorporation. Buyer is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Nevada, and
doing business in the State of Wyoming as Rancher Energy Oil & Gas Corp.
 
(B)    Corporate Authority. Buyer has the corporate power and authority to enter
into this Agreement, to carry out the transactions contemplated hereby and to
undertake all of the obligations of Buyer set out in this Agreement.
 
(C)    Validity of Obligations. The consummation of the transactions
contemplated by this Agreement will not in any respect violate, nor be in
conflict with, any provision of Buyer’s charter, by-laws or other governing
documents, or any agreement or instrument to which Buyer is a party or is bound,
or any judgment, decree, order, statute, rule or regulation applicable to Buyer
(subject to governmental consents and approvals customarily obtained after the
Closing). This Agreement and the documents executed and delivered by Buyer in
connection with the Closing constitute legal, valid and binding obligations of
Buyer, enforceable in accordance with their terms.
 
(D)    Qualification and Bonding. Buyer is in compliance with the bonding and
liability insurance requirements of all applicable state or federal laws or
regulations that could affect Buyer’s ability or authority to own and operate
the Assets and is qualified to own any federal or state oil and gas leases that
constitute part of the Assets.
 
-24-

--------------------------------------------------------------------------------

 
 
(E)    Non-Security Acquisition. Buyer intends to acquire the Assets for its own
benefit and account and is not acquiring the Assets with the intent of
distributing fractional undivided interests thereof such as would be subject to
regulation by federal or state securities laws, and if, in the future, it should
sell, transfer or otherwise dispose of the Assets or fractional undivided
interests therein, it will do so in compliance with any applicable federal and
state securities laws.
 
(F)    Evaluation. By reason of Buyer’s knowledge and experience in the
evaluation, acquisition and operation of oil and gas properties, Buyer has
evaluated the merits and risks of purchasing the Assets from Seller and has
formed an opinion based solely upon Buyer’s knowledge and experience and not
upon any representations or warranties by Seller.
 
(G)    Financing. Buyer has sufficient cash, available lines of credit or other
sources of immediately available funds to enable it to pay the Purchase Price to
Seller at the Closing.
 
(H)    Broker’s Fees. Buyer has incurred no obligation or liability, contingent
or otherwise, for brokers’ or finders’ fees in respect of the matters provided
for in this Agreement, and, if any such obligation or liability exists, it shall
remain an obligation of Buyer, and Seller shall have no responsibility therefor.
 
(I)    No Knowledge of Seller’s Breach. As of the Closing Date, Buyer has no
knowledge of any breach by Seller of any representation or warranty of Seller,
or of any other fact, event, condition or circumstance that would excuse Buyer
from the timely performance of its obligations hereunder.
 
 
9.    CERTAIN AGREEMENTS OF SELLER. SELLER AGREES AND COVENANTS THAT, UNLESS
BUYER SHALL HAVE OTHERWISE AGREED IN WRITING, THE FOLLOWING PROVISIONS SHALL
APPLY:
 
9.1    Maintenance of Assets. From the Effective Time until the election of a
new operator of the Assets has occurred and that party has assumed operations,
Seller agrees that, for those Assets which it operates, it shall:
 
(A)    Administer and operate the Assets in accordance with the applicable
operating agreements.
 
(B)    Not introduce any new methods of management, operation or accounting with
respect to any or all of the Assets.
 
-25-

--------------------------------------------------------------------------------

 
 
(C)    Use commercially reasonable efforts to maintain and keep the Assets in
full force and effect; and fulfill all contractual or other covenants,
obligations and conditions imposed upon Seller with respect to the Assets,
including, but not limited to, payment of royalties, delay rentals, shut-in gas
royalties and any and all other required payments.
 
(D)    Except to the extent necessary or advisable to avoid forfeiture or
penalties, not enter into agreements to drill new wells or to rework, plug back,
deepen, plug or abandon any Well, nor commence any drilling, reworking or
completing or other operations on the Leases which requires estimated
expenditures exceeding Twenty-Five Thousand Dollars ($25,000.00), net to the
working interest of Seller, for each operation (except for emergency operations
and operations required under presently existing contractual obligations)
without obtaining the prior written consent of Buyer (which consent shall not be
unreasonably withheld, delayed or conditioned); provided that the terms of this
paragraph (D) shall not apply to any expenditures of Seller which will not be
charged to Buyer.
 
(E)    Not voluntarily relinquish its position as operator to anyone other than
Buyer with respect to any of the Assets or voluntarily abandon any of the Wells
other than as required pursuant to the terms of a Lease or by regulation.
 
(F)    Not, without the prior written consent of Buyer (which consent shall not
be unreasonably withheld, delayed or conditioned), (i) enter into any agreement
or arrangement (other than one constituting a Permitted Encumbrance)
transferring, selling or encumbering any of the Assets (other than in the
ordinary course of business, including ordinary course sales of production,
inventory or salvage or with respect to any Assets with a value less than
$25,000 or pursuant to any agreements existing on the date hereof); (ii) grant
any preferential or other right to purchase or agree to require the consent of
any party not otherwise required to consent to the transfer and assignment of
the Assets to Buyer; (iii) enter into any new sales contracts or supply
contracts which cannot be cancelled upon thirty (30) days prior notice; or (iv)
incur or agree to incur any contractual obligation (absolute or contingent) with
respect to the Assets except as otherwise provided herein (including ordinary
course sales of production, inventory or salvage or with respect to any Assets
with a value less than $25,000 net to Seller or pursuant to any disclosed AFEs
covering the Assets).
 
(G)    To the extent known to Seller, provide Buyer with written notice of (i)
any claims, demands, suits or actions made against Seller which materially
affect the Assets; or (ii) any proposal from a third party to engage in any
material transaction (e.g., a farmout) with respect to the Assets.
 
9.2    Records. Seller shall have the right to make and retain copies of the
Records as Seller may desire prior to the delivery of the Records to Buyer.
Buyer, for a period of seven (7) years after the Closing Date, shall make
available to Seller (at the location of such Records in Buyer’s organization)
access to such Records as Buyer may have in its possession (or to which it may
 
-26-

--------------------------------------------------------------------------------

 
 
have access) upon written request of Seller, during normal business hours;
provided, however, that Buyer shall not be liable to Seller for the loss of any
Records by reason of clerical error or inadvertent loss or destruction of
Records.
 
10.    CERTAIN AGREEMENTS OF BUYER. BUYER AGREES AND COVENANTS THAT UNLESS
SELLER SHALL HAVE CONSENTED OTHERWISE IN WRITING, THE FOLLOWING PROVISIONS SHALL
APPLY:
 
10.1    Plugging Obligation. Upon consummation of the Closing, Buyer shall
perform and assume all liability for the necessary and proper plugging and
abandonment of all Wells and all surface restoration and reclamation required by
law or the Leases.
 
10.2    Plugging Bond. Buyer shall post, prior to Closing, the necessary bonds
or letters of credit as required by the state in which the Leases are located
for the plugging of all Wells, and provide Seller with a copy of same, and
provide proof satisfactory to Seller that the applicable state has accepted such
bonds or letters of credit as sufficient assurance to cover the plugging of all
Wells and related matters. Further, Buyer shall provide to Seller copies of the
approval by any applicable regulatory agencies concerning change of operatorship
of the Assets, provided that Buyer is duly elected as operator of the Assets.
 
10.3    Seller’s Logos. Commencing no later than thirty (30) days after Closing,
Buyer shall promptly cover or cause to be covered by decals or new signage any
names and marks used by Seller, and all variations and derivatives thereof and
logos relating thereto, from the Assets and shall not thereafter make any use
whatsoever of such names, marks and logos.
 
10.4    Like-Kind Exchanges. Each party consents to the other party’s assignment
of its rights and obligations under this Agreement to its Qualified Intermediary
(as that term is defined in Section 1.1031(k)-1(g)(4)(v) of the Treasury
Regulations), or to its Qualified Exchange Accommodation Titleholder (as that
term is defined in Rev. Proc. 2000-37), in connection with effectuation of a
like-kind exchange. However, Seller and Buyer acknowledge and agree that any
assignment of this Agreement to a Qualified Intermediary or to a Qualified
Exchange Accommodation Titleholder does not release either party from any of
their respective liabilities and obligations to each other under the Agreement.
Each party agrees to cooperate with the other to attempt to structure the
transaction as a like-kind exchange.
 
11.    CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER. All obligations of Buyer
under this agreement are, at Buyer’s election, subject to the fulfillment, prior
to or at the Closing, of each of the following conditions:
 
-27-

--------------------------------------------------------------------------------

 
 
11.1    No Litigation. At the Closing, no suit, action or other proceeding shall
be pending before any court or governmental agency which attempts to prevent the
occurrence of the transactions contemplated by this Agreement.
 
11.2    Representations and Warranties. All representations and warranties of
Seller contained in this Agreement shall be true in all material aspects as of
the Closing as if such representations and warranties were made as of the
Closing Date (except for those representations or warranties that are expressly
made only as of another specific date, which representations and warranties
shall be true in all material respects as of such other date) and Seller shall
have performed and satisfied in all material respects all covenants and
fulfilled all conditions required by this Agreement to be performed and
satisfied by Seller at or prior to the Closing.
 
12.    CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLER. All obligations of
Seller under this agreement are, at Seller’s election, subject to the
fulfillment, prior to or at the Closing, of each of the following conditions:
 
12.1    No Litigation. At the Closing, no suit, action or other proceeding shall
be pending before any court or governmental agency which attempts to prevent the
occurrence of the transactions contemplated by this Agreement.
 
12.2    Representations and Warranties. All representations and warranties of
Buyer contained in this Agreement shall be true in all material aspects as of
the Closing, as if such representations and warranties were made as of the
Closing Date (except for those representations or warranties that are expressly
made only as of another specific date, which representations and warranties
shall be true in all material respects as of such other date) and Buyer shall
have performed and satisfied in all material respects all covenants and
fulfilled all conditions required by this Agreement to be performed and
satisfied by Buyer at or prior to the Closing.
 
13.    TERMINATION.
 
13.1    Causes of Termination. This Agreement and the transactions contemplated
herein may be terminated:
 
(A)    At any time by mutual consent of the Parties.
 
(B)    By either Party as provided in Sections 5.4(C) or 6.4(C) pertaining to
Title Defects or Adverse Environmental Conditions, respectively.
 
-28-

--------------------------------------------------------------------------------

 
 
(C)    By Buyer if, on the Closing Date, any of the conditions set forth in
Article 11 hereof shall not have been satisfied or waived; provided, however,
that Seller shall have the right to satisfy such condition for a period of
twenty (20) days following delivery of notice from Buyer regarding such failure
or, if such condition cannot reasonably be satisfied within such 20-day period,
Seller shall have the right to commence the actions necessary to satisfy such
condition within such 20-day period and thereafter to diligently continue such
actions beyond such period until such satisfaction has been effected.
 
(D)    By Seller if, on the Closing Date, any of the conditions set forth in
Article 12 hereof shall not have been satisfied or waived; provided, however,
that with respect to any condition other than a material failure of Buyer to
perform its obligations under Section 3.2, as to which the granting of any cure
period shall be entirely within Seller’s sole and absolute discretion, Buyer
shall have the right to satisfy such condition for a period of twenty (20) days
following delivery of notice from Seller regarding such failure or, if such
condition cannot reasonably be satisfied within such 20-day period, Buyer shall
have the right to commence the actions necessary to satisfy such condition
within such 20-day period and thereafter to diligently continue such actions
beyond such period until such satisfaction has been effected.
 
13.2    Effect of Termination.
 
(A)    Buyer’s Breach. If Closing does not occur because Buyer wrongfully fails
to tender performance at Closing or otherwise breaches this Agreement prior to
Closing, and Seller is ready to close, Seller shall retain the Deposit, together
with interest thereon, as liquidated damages. Buyer’s failure to close shall not
be considered wrongful if (i) conditions to Buyer’s obligation to close under
Article II are not satisfied through no fault of Buyer and are not waived, or
(ii) Buyer has terminated this Agreement as of right under Section 13.1. The
remedy set forth herein shall be Seller’s sole and exclusive remedy for Buyer’s
wrongful failure to close hereunder and Seller expressly waives any and all
other remedies, legal and equitable, that it otherwise may have for Buyer’s
failure to close.
 
(B)    Seller’s Breach. If Closing does not occur because Seller wrongfully
fails to tender performance at Closing or otherwise breaches this Agreement
prior to Closing, and Buyer is ready to close, Seller will return the Deposit,
together with interest thereon, to Buyer immediately after the determination
that the Closing will not occur and Buyer shall retain all legal remedies for
Seller’s breach of this Agreement; provided, however, that (i) Buyer’s total
damages arising out of or related to Seller’s breach of any provision of this
Agreement shall be limited to the amount of the Deposit, and (ii) Seller shall
not have any liability to Buyer for consequential, special, punitive or
exemplary damages arising out of or related to Seller’s breach of any provision
of this Agreement Seller’s
 
(C)    failure to close shall not be considered wrongful if (i) conditions to
Seller’s conditions to close under Article 12 are not satisfied through no fault
of Seller and are not waived; or (ii) Seller has terminated this Agreement as of
right under Section 13.1.
 
-29-

--------------------------------------------------------------------------------

 
 
(D)    Termination Pursuant to Section 13.1. If Buyer or Seller terminates this
Agreement pursuant to Section 13.1 in the absence of a breach by the other
Party, Seller shall distribute the Deposit to Buyer and neither Buyer nor Seller
shall have any liability to the other Party for termination of this Agreement.
If Buyer or Seller terminates this Agreement pursuant to Section 13.1 and
asserts that a breach of this Agreement has occurred, the notice of termination
shall include a statement describing the nature of the alleged breach together
with supporting documentation.
 
(E)    Effect of Termination. In the event of the termination of this Agreement
pursuant to the provisions of this Article 13 or elsewhere in this Agreement,
this Agreement shall become void and have no further force and effect and,
except for the indemnities provided for in Sections 6.2(B) and 14.3, any breach
of this Agreement prior to such termination and any continuing confidentiality
requirement, neither Party shall have any further right, duty or liability to
the other hereunder. Upon termination, Buyer agrees to return to Seller or
destroy all materials, documents and copies thereof provided, obtained or
discovered in the course of any due diligence investigations of the Assets.
 
14.    INDEMNIFICATION.
 
14.1    Indemnification by Seller. UPON CLOSING, SELLER SHALL TO THE FULLEST
EXTENT PERMITTED BY LAW, RELEASE, DEFEND, INDEMNIFY, AND HOLD HARMLESS BUYER ITS
AFFILIATES, AND EACH OF THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS
AND OTHER REPRESENTATIVES (COLLECTIVELY THE “BUYER GROUP”) FROM AND AGAINST THE
FOLLOWING:
 
(A)    MISREPRESENTATIONS. ALL CLAIMS, DEMANDS, LIABILITIES, JUDGMENTS, LOSSES
AND REASONABLE COSTS, EXPENSES AND ATTORNEYS’ FEES (INDIVIDUALLY A “LOSS” AND
COLLECTIVELY, THE “LOSSES”) ARISING FROM THE BREACH BY SELLER OF ANY
REPRESENTATION OR WARRANTY SET FORTH IN THIS AGREEMENT THAT SURVIVES CLOSING:
 
(B)    BREACH OF COVENANTS. ALL LOSSES ARISING FROM THE BREACH BY SELLER OF ANY
COVENANT SET FORTH IN THIS AGREEMENT; AND
 
(C)    OWNERSHIP AND OPERATION. ALL LOSSES ARISING FROM SELLER’S OWNERSHIP AND
OPERATION OF THE ASSETS PRIOR TO THE
 
-30-

--------------------------------------------------------------------------------

 
 
(D)    EFFECTIVE TIME DIRECTLY ASSOCIATED WITH THE FOLLOWING MATTERS:
 
(i)    DAMAGES TO PERSONS OR PROPERTY FOR CLAIMS ASSERTED BY ANY THIRD PARTY
PRIOR TO THE EFFECTIVE TIME;
 
(ii)    THE VIOLATION BY SELLER OF THE TERMS OF ANY AGREEMENT BINDING UPON
SELLER; AND
 
(iii)    CLAIMS AGAINST SELLER BY CO-OWNERS, PARTNERS, JOINT VENTURERS AND OTHER
PARTICIPANTS IN THE WELLS.
 
(E)    Notwithstanding the above, the following limitations shall apply to
Seller’s indemnification obligations:
 
(i)    Seller shall not be obligated to indemnify Buyer for any Loss unless
Buyer has delivered a written notice of such Loss within the Survival Period (as
defined below) applicable to such Loss. Any Loss for which Seller does not
receive written notice before the end of the Survival Period shall be deemed to
be an Assumed Liability. The “Survival Period” applicable to Losses shall mean:
 
(1)    With regard to a breach of representations and warranties contained in
Sections 7.1(A), (B), (C) and (D), for a period of one (1) year following the
Closing;
 
(2)    An of the other representations and warranties by Seller in this
Agreement for a period of six (6) months following the Closing;
 
(3)    With regard to a breach of covenants, an indefinite period following the
Closing;
 
(4)    With regard to the matters covered by Section 14.1(C), for a period of
two (2) years after the Closing Date.
 
(ii)    The indemnification obligations of Seller pursuant to this Agreement
shall be limited to actual Losses and shall not include incidental,
consequential, indirect, punitive, or exemplary Losses or damages;
 
(iii)    Seller’s aggregate liabilities and obligations under this Article 14
shall not exceed Two Million Five Hundred Thousand Dollars ($2,500,000.00);
 
(iv)    Seller shall have no liability or obligation for any Losses, unless and
until and only to the extent that the aggregate Losses for which Buyer is
entitled to recover under this Agreement exceeds Two Hundred Fifty Thousand
Dollars ($250,000.00) (such amount being a deductible and not a threshold).
 
-31-

--------------------------------------------------------------------------------

 
 
(v)    Seller shall have no liability in excess of the Allocated Value, less any
prior adjustments to the Base Purchase Price, for any Losses associated with the
claim that Seller does not have Defensible Title associated with a particular
Asset;
 
(vi)    The amount of Losses required to be paid by Seller to indemnify Buyer
pursuant to this Agreement shall be reduced to the extent of any amounts
actually received by Buyer pursuant to the terms of the insurance policies (if
any) covering such claim and any tax benefits received by Buyer.
 
(vii)    Seller’s indemnification obligations shall not cover any liabilities,
duties and obligations relating to properly plugging and abandoning wells,
restoring and reclaiming the surface, removal of all pipelines, equipment, and
related facilities now or hereafter located on the Assets, and cleaning up,
restoring and Remediation of the Assets in accordance with the Environmental
Laws and the relevant Leases, or any other violation or claimed violation of
Environmental Laws (including but not limited to the payment of fines,
penalties, monetary sanctions or other civil liabilities) or the presence,
disposal, release or threatened release of any hazardous substance or hazardous
waste from the Assets into the atmosphere or into or upon land or any water
course or body of water, including groundwater, whether or not attributable to
Seller’s activities or the activities of third parties. All such matters are
covered exclusively by Article 6 of this Agreement.
 
(viii)    Buyer acknowledges and agrees that the indemnification provisions in
this Article 14 and the termination rights in Article 13 shall be the exclusive
remedies of Buyer with respect to the transactions contemplated by this
Agreement.
 
14.2    Indemnification by Buyer. UPON CLOSING, BUYER SHALL TO THE FULLEST
EXTENT PERMITTED BY LAW, RELEASE, DEFEND, INDEMNIFY, AND HOLD HARMLESS SELLER’S
GROUP FROM AND AGAINST THE FOLLOWING:
 
(A)    MISREPRESENTATIONS. ALL LOSSES ARISING FROM THE BREACH BY BUYER OF ANY
REPRESENTATION OR WARRANTY SET FORTH IN THIS AGREEMENT THAT SURVIVES CLOSING;
 
(B)    BREACH OF COVENANTS. ALL LOSSES ARISING FROM THE BREACH BY BUYER OF ANY
COVENANT SET FORTH IN THIS AGREEMENT;
 
(C)    ASSUMED LIABILITIES. ALL LOSSES ARISING FROM OR COMPRISING THE ASSUMED
LIABILITIES.
 
-32-

--------------------------------------------------------------------------------

 
 
14.3    Physical Inspection. BUYER INDEMNIFIES AND AGREES TO RELEASE, DEFEND,
INDEMNIFY AND HOLD HARMLESS THE SELLER’S GROUP FROM AND AGAINST ANY AND ALL
CLAIMS ARISING FROM BUYER’S INSPECTING AND OBSERVING THE ASSETS, INCLUDING (A)
CLAIMS FOR PERSONAL INJURIES TO OR DEATH OF EMPLOYEES OF THE BUYER, ITS
CONTRACTORS, AGENTS, CONSULTANTS AND REPRESENTATIVES, AND DAMAGE TO THE PROPERTY
OF BUYER OR OTHERS ACTING ON BEHALF OF BUYER; AND (B) CLAIMS, DEMANDS, LOSSES,
DAMAGES, LIABILITIES, JUDGMENTS, CAUSES OF ACTION, COSTS OR EXPENSES FOR
PERSONAL INJURIES TO OR DEATH OF EMPLOYEES OF THE SELLER’S GROUP OR THIRD
PARTIES, AND DAMAGE TO THE PROPERTY OF THE SELLER’S GROUP OR THIRD PARTIES. THE
FOREGOING INDEMNITY INCLUDES, AND THE PARTIES INTEND IT TO INCLUDE, AN
INDEMNIFICATION OF THE SELLER’S GROUP FROM AND AGAINST CLAIMS ARISING OUT OF OR
RESULTING, IN WHOLE OR PART, FROM THE CONDITION OF THE ASSETS OR THE SELLER’S
GROUP’S SOLE, JOINT, COMPARATIVE, OR CONCURRENT NEGLIGENCE, STRICT LIABILITY OR
FAULT.
 
14.5    Notification. As soon as reasonably practical after obtaining knowledge
thereof, the indemnified Party shall notify the indemnifying Party of any claim
or demand which the indemnified Party has determined has given or could give
rise to a claim for indemnification under this Article 14. Such notice shall
specify the agreement, representation or warranty with respect to which the
claim is made, the facts giving rise to the claim and the alleged basis for the
claim, and the amount (to the extent then determinable) of liability for which
indemnity is asserted. In the event any action, suit or proceeding is brought
with respect to which a Party may be liable under this Article 14, the defense
of the action, suit or proceeding (including all settlement negotiations and
arbitration, trial, appeal, or other proceeding) shall be at the discretion of
and conducted by the indemnifying Party. If an indemnified Party shall settle
any such action, suit or proceeding without the written consent of the
indemnifying Party (which consent shall not be unreasonably withheld), the right
of the indemnified Party to make any claim against the indemnifying Party on
account of such settlement shall be deemed conclusively denied. An indemnified
Party shall have the right to be represented by its own counsel at its own
expense in any such action, suit or proceeding, and if an indemnified Party is
named as the defendant in any action, suit or proceeding, it shall be entitled
to have its own counsel and defend such action, suit or proceeding with respect
to itself at its own expense. Subject to the foregoing provisions of this
Article 14, neither Party shall, without the other Party’s written consent,
settle, compromise, confess judgment or permit judgment by default in any
action, suit or proceeding if such action would create or attach any liability
or obligation to the other Party. The Parties agree to make available to each
other, and to their respective counsel and accountants, all information and
documents reasonably available to them which relate to any action, suit or
proceeding, and the Parties agree to render to each other such assistance as
they may reasonably require of each other in order to ensure the proper and
adequate defense of any such action, suit or proceeding.
 
15.    MISCELLANEOUS.
 
-33-

--------------------------------------------------------------------------------

 
 
15.1    Casualty Loss.


(A)    An event of casualty means volcanic eruptions, acts of God, fire,
explosion, earthquake, wind storm, flood, drought, condemnation, the exercise of
any right of eminent domain, confiscation and seizure (a “Casualty”). A Casualty
does not include depletion due to normal production and depreciation or failure
of equipment or casing.
 
(B)    If, prior to the Closing, a Casualty occurs (or Casualties occur) which
results in a reduction in the value of any of the Assets in excess of
twenty-five percent (25%) of the Allocated Value of the affected Assets
(“Casualty Loss”), (i) Seller may retain such Asset and such Asset shall be the
subject of an adjustment to the Base Purchase Price in the same manner set forth
in Section 5.4 hereof, or (ii) at the Closing, Seller shall assign to Buyer the
right to receive all insurance proceeds or other sums payable to Seller by
reason of such Casualty Loss, the Base Purchase Price shall not be adjusted by
reason of such payment, and Seller shall convey the affected Assets to Buyer.
 
(C)    For purposes of determining the diminution in value of an Asset as a
result of a Casualty Loss, the Parties shall use the same methodology as applied
in determining the diminution in value of an Asset as a result of a Title Defect
as set forth in Section 5.5.
 
15.2    Confidentiality.
 
(A)    Prior to Closing, to the extent not already public, Buyer shall not
disclose to any party that it is conducting negotiations with Seller or has
entered into this Agreement other than as expressly permitted in the
confidentiality agreement executed by Buyer in Seller’s favor prior to the
execution of this Agreement, which shall continue to apply until the Closing and
thereafter in the event of termination of this Agreement prior to the Closing.
Buyer shall exercise all due diligence in safeguarding and maintaining secure
all engineering, geological and geophysical data, seismic data, reports and
maps, the results and findings of Buyer with regard to its due diligence
associated with the Assets (including without limitation with regard to due
diligence associated with environmental and title matters) and other data
relating to the Assets (collectively, the “Confidential Information”). Buyer
acknowledges that, prior to Closing, all Confidential Information shall be
treated as confidential and shall not be disclosed to third parties without the
prior written consent of Seller.
 
(B)    In the event of termination of this Agreement for any reason, Buyer shall
not use or knowingly permit others to use such Confidential Information in a
manner detrimental to Seller, and will not disclose any such Confidential
Information to any person, firm, corporation, association or other entity for
any reason or purpose whatsoever, except to Seller or to a governmental agency
pursuant to a valid subpoena or other order or pursuant to applicable
governmental regulations, rules or statutes.
 
(C)    The undertaking of confidentiality shall not diminish or take precedence
over any separate confidentiality agreement between the Parties. Should this
Agreement terminate, such separate confidentiality agreement shall remain in
full force and effect.
 
-34-

--------------------------------------------------------------------------------

 
 
15.3    Notices. Any notice, request, demand, or consent required or permitted
to be given hereunder shall be in writing and delivered in person or by
certified letter, with return receipt requested, or by facsimile addressed to
the Party for whom intended at the following addresses:
 
SELLER:
 
Nielson & Associates, Inc.
1501 Stampede Ave.
Third Floor
PO Box 2850
Cody, Wyoming 82414
Tel: (307) 587-2445
Fax: (307) 527-4943
Attn: Tom Fitzsimmons
 
BUYER:
 
Rancher Energy Corp.
1050-17th Street, Suite 1700
Denver, Colorado 80265
Tel: (303) 629-1122
Fax: (720) 904-5698
Attn: John Works
 
or at such other address as any of the above shall specify by like notice to the
other.
 
15.4    Press Releases and Public Announcements. No Party shall issue any press
release or make any public announcement relating to the subject matter of this
Agreement prior to the Closing without the prior written approval of the other
Party; provided, however, that any Party may make any public disclosure it
believes in good faith is required by applicable law or any listing or trading
agreement concerning its or its affiliates’ publicly-traded securities (in which
case the disclosing Party shall provide the other Party is not less than three
(3) full days’ advance notice of the press release and/or public announcement
prior to making the disclosure). Notwithstanding the foregoing, no press release
or any public announcement shall identify Seller or the principals of Seller
without Seller’s prior written consent, which may be withheld by Seller in its
sole and absolute discretion. Furthermore, and notwithstanding any other
provision of this Agreement, Buyer shall in no event issue any press release or
make any public announcement relating to the subject matter of this Agreement
until: (a) this Agreement has been fully executed by all Parties hereto; (b) the
Deposit required under this Agreement has been paid in full as set forth in
Section 2.2 of this Agreement; and, (c) 5:00 p.m., Mountain Time, October 4,
2006.
 
-35-

--------------------------------------------------------------------------------

 
 
15.4    Compliance with Express Negligence Test. THE PARTIES AGREE THAT THE
INDEMNIFICATION OBLIGATIONS OF THE INDEMNIFYING PARTY SHALL BE WITHOUT REGARD TO
THE NEGLIGENCE OR STRICT LIABILITY OF THE INDEMNIFIED PERSON(S), WHETHER THE
NEGLIGENCE OR STRICT LIABILITY IS ACTIVE, PASSIVE, JOINT, CONCURRENT OR SOLE.
 
15.5    Governing Law. This Agreement is governed by and must be construed
according to the laws of the State of Wyoming, excluding any conflicts-of-law
rule or principle that might apply the law of another jurisdiction. All disputes
related to this Agreement shall be submitted exclusively to the jurisdiction of
the courts of the State of Wyoming and venue shall be in the civil district
courts of the City of Cody and County of Park, Wyoming.
 
15.6    Exhibits. The Exhibits attached to this Agreement are incorporated into
and made a part of this Agreement.
 
15.7    Fees, Expenses, Taxes and Recording.
 
(A)    Each Party shall be solely responsible for all costs and expenses
incurred by it in connection with this transaction (including, but not limited
to fees and expenses of its counsel and accountants) and shall not be entitled
to any reimbursements from the other Party, except as otherwise provided in this
Agreement.
 
(B)    Buyer shall file all necessary Tax returns and other documentation with
respect to all transfer, documentary, sales, use, stamp, registration and other
similar Taxes and fees, and, if required by applicable law, Seller shall join in
the execution of any such Tax returns and other documentation. Notwithstanding
anything set forth in this Agreement to the contrary, Buyer shall pay any
transfer, documentary, sales, use, stamp, registration and other similar Taxes
and fees incurred in connection with this Agreement and the transactions
contemplated hereby. Buyer shall also pay any equipment lease transfer fees or
other fees or expenses incurred in connection with transfer of the Assets to
Buyer except as otherwise provided by this Agreement.
 
(C)    Buyer shall, at its own cost, immediately record all instruments of
conveyance and sale in the appropriate office of the state and county in which
the lands covered by such instrument are located. Buyer shall immediately file
for and obtain the necessary approval of all federal, Indian, tribal or state
government agencies to the assignment of the Assets. The assignment of any
state, federal or Indian tribal oil and gas leases shall be filed in the
appropriate governmental offices on a form required and in compliance with the
applicable rules of the applicable government agencies. Buyer shall supply
Seller with a true and accurate photocopy reflecting the recording information
of all the recorded and filed assignments within a reasonable period of time
after their
 
(D)    recording and filing. In the event that Seller undertakes to record
and/or file the conveyance instruments and other documents associated with the
transfer of the Assets and interests therein, Buyer shall reimburse Seller at
Post Closing for all fees and costs associated with such recording and/or
filing.
 
-36-

--------------------------------------------------------------------------------

 
 
15.8    Assignment. This Agreement or any part hereof may not be assigned by
either Party without the prior written consent of the other Party; provided,
however, upon notice to the other Party, either Party shall have the right to
assign all or part of its rights (but none of its obligations) under this
Agreement in order to qualify transfer of the Assets as a ‘“like-kind” exchange
for federal tax purposes. Subject to the foregoing, this Agreement is binding
upon the Parties hereto and their respective successors and assigns.
 
15.9    Entire Agreement. This Agreement constitutes the entire agreement
reached by the Parties with respect to the subject matter hereof, superseding
all prior negotiations, discussions, agreements and understandings, whether oral
or written, relating to such subject matter.
 
15.10    Severability. In the event that anyone or more covenants, clauses or
provisions of this Agreement shall be held invalid or illegal, such invalidity
or unenforceability shall not affect any other provisions of this Agreement.
 
15.11    Captions. The captions in this Agreement are for convenience only and
shall not be considered a part of or affect the construction or interpretation
of any provision of this Agreement.
 
15.12    Time of the Essence. The parties recognize and agree that time is of
the essence of this Agreement.
 
15.13    Counterparts. This Agreement may be executed in multiple originals,
each of which individually and all of which together shall constitute one and
the same document.
 
-37-

--------------------------------------------------------------------------------

 
 
Executed as of the day and year first above written.
 
SELLER:
 
NIELSON & ASSOCIATES, INC.
 
By:  /s/ Tom Fitzsimmons

--------------------------------------------------------------------------------

Name: Tom Fitzsimmons
Title: Executive Vice President & COO
 
BUYER:
 
RANCHER ENERGY CORP.
 
By:  /s/ John Works

--------------------------------------------------------------------------------

Name: John Works
Title: President & CEO
 
-38-

--------------------------------------------------------------------------------

 
 